Name: Commission Regulation (EEC) No 2900/92 of 5 October 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with breeding rabbits
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  agricultural activity
 Date Published: nan

 No L 290/6 Official Journal of the European Communities 6. 10. 92 COMMISSION REGULATION (EEC) No 2900/92 of 5 October 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with breeding rabbits conversion rate to be used for payment of the aid and for the lodging of a security for the certificate, to be the agri ­ cultural conversion rate in force on the day on which the application for a certificate is lodged ; Whereas with a view to efficiently managing the supply arrangements, it is necessary to provide for a time limit for applications for certificates and a period for their issue ; Whereas in application of Regulation (EEC) No 1601 /92, the supply arrangements are applicable from 1 July 1992 ; whereas it is necessary to provide for early application of the detailed implementing rules ; Whereas the measures provided for in this Regulation are in conformity with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), and in particular Article 4 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas in application of Article 4 of Regulation (EEC) No 1601 /92 it is necessary to determine, for the 1992/93 marketing year, the quantities of breeding rabbits origin ­ ating in the Community which may receive aid with a view to developing the production potential of the Canary Islands ; Whereas the amount of the aid referred to above for the supply to the Canaries of breeding rabbits originating in the rest of the Community must also be fixed ; whereas this aid must reflect, in particular, the costs of supply from the world market, conditions due to the geograph ­ ical situation of the Canaries and current prices for exports of the animals concerned to non-member countries ; Whereas the common detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands were laid down by Regulation (EEC) No 1 695/92 (4), as amended by Regula ­ tion (EEC) No 2132/92 (5); whereas complementary implementing rules should be laid down, reflecting current commercial practices in the rabbit sector, in par ­ ticular regarding the duration of the validity of aid certi ­ ficates and the amount of the securities ensuring compli ­ ance with their obligations by operators ; Whereas Article 4 (5) of Regulation (EEC) No 1695/92 stipulates that the amount of the aid is that in force on the day the application for the aid certificate is lodged ; whereas, therefore, provision should be made for the HAS ADOPTED THIS REGULATION : Article 1 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1601 /91 for the supply to the Canary Islands of breeding rabbits originating in the Community and the number of rabbits for which it may be given are deter ­ mined in the Annex. Article 2 Spain shall designate the competent authority for : (a) the issue of the aid certificate provided for in Article 4 ( 1 ) of Regulation (EEC) No 1695/92 ; (b) the payment of the aid to the operators concerned. Article 3 The provisions of Regulation (EEC) No 1695/92 shall apply. Article 4 1 . Application for certificates shall be presented to the competent authority during the first five working days of each month. An application for a certificate shall be valid only if : (a) it does not exceed the maximum quantity of animals available for each sub-group of animals published by Spain prior to the start of the period for the presenta ­ tion of applications ; (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 164, 24. 6 . 1985, p. 1 . (  ') OJ No L 201 , 31 . 7 . 1990, p. 9 . (4) OJ No L 179, 1 . 7. 1992, p. 1 . h OJ No L 213, 29. 7 . 1992, p. 25. 6. 10 . 92 Official Journal of the European Communities No L 290/7 (b) before the expiry of the period provided for the presentation of applications for certificates, proof has been provided that the interested party has lodged a security of ECU 5 per rabbit. 2. Certificates shall be delivered by the 10th working day of each month at the latest. Article 6 The payment of aid provided for in Article 1 shall be made for the quantities actually supplied. The rate to be applied for conversion into national currency of the amount of the aid and the amount of the guarantee for the certificate shall be the agricultural conversion rate in force on the day on which the application for the aid certificate is submitted. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 5 The duration of validity of the aid certificates shall expire on the last day of the second month following that of their delivery. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Supply in the Canary Islands of breeding rabbits originating in the Community for the period 15 October 1992 to June 1993 CN code Description Number Aid(ECU/unit) ex 0106 00 10 Breeding rabbits :  pure-bred and grand-parents 600 25  parents 1 1 000 20